Citation Nr: 1442372	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for hypothyroidism.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This matter was previously before the Board in September 2013, at which time the issue on appeal was remanded for additional action.  The case was returned to the Board for appellate consideration. 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify before a Veterans Law Judge at a Travel
Board hearing at the RO on October 25, 2012 regarding the issue on appeal.  The
Veteran failed to report for that hearing.

In reviewing the record, it appears that the Veteran may not have received written notice of the scheduled Board hearing.  The RO sent a hearing notice to the Veteran on September 29, 2012.  This hearing notice was sent to the Veteran at an address on "[redacted]" in Georgia.  The September 2012 hearing notice was returned as undeliverable.  Nonetheless, a review of an undated written submission from the Veteran, as well as Reports of Contact found in the Veterans Benefits Management System (VBMS), show her address as "[redacted]" in Georgia; likewise, VBMS lists the "[redacted]" address as her address of record.

In September 2013, the Board remanded the Veteran's claim so that she could be afforded an opportunity to appear for a hearing on the issue of service connection for hypothyroidism.  At that time, the Board requested that the RO verify the Veteran's address prior to scheduling her for a new hearing.  However, there is no indication in either the Veteran's VBMS file or her Virtual VA claims file that such an effort was undertaken.  Instead, the RO mailed her notice of the time and date of the new, August 2014 hearing, to the address on "[redacted]."  Although the claims file does not indicate that the RO's July 2014 notice of a hearing was returned, the Board observes that the claims files show that multiple attempts to mail documents to that address were unsuccessful, and that reliance on that address was unwarranted in light of the Board's specific remand instructions.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The RO subsequently sent a letter to the "[redacted]" address, notifying the Veteran that she had been placed on the list of persons awaiting a Travel Board hearing, and informing of her options; however this is insufficient, as the Veteran was not provided notice of the August 2014 hearing at this address.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with remand orders).   

Accordingly, a remand is required to afford the Veteran an additional opportunity to appear for a hearing on the issue of service connection for hypothyroidism following a determination as to the Veteran's current address of record.  See 38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to
verify the Veteran's current contact information and
document such efforts in the claims file.

2.  Then, the RO should schedule the Veteran for a
hearing before a VLJ from the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken. 

Thereafter, in indicated, the matter should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



